Detailed Action
This is the first office action on the merits for US application number 16/872,306.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Invention I of claims 1-18 and species A of Figs. 2 and 4-8, which Applicant has indicated are encompassed by claims 1-9 and 15-18 in the reply filed on October 11, 2022 is acknowledged.  The traversal is on the ground(s) that that there is no search burden.
The argument that there is no search burden is not found persuasive because, as noted on page 4 of the restriction requirement dated July 9, 2021, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter. Although there would be some overlap in searching fields, there are different subclasses to be searched for device and methods (analogous/out-of-art subclasses vs. method only subclasses), which Examiner believes constitutes a search burden. Further, this is not found persuasive because simultaneously searching a method with a device would be burdensome since searching the structural features highlighted in the device claims is inherently different than searching for the provision of even similar combinations of structural features . 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 10-14, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 135 on Fig. 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim(s) 1, 4, 6, and 7 is/are objected to because of the following informalities:  
Claim 1 line 6 should read “a cable forming assembly[[,]] coupled with”.  
Claim 4 line 2 should read “a cable-forming element[[,]] movable in a direction angled relative to”.
Claim 4 line 4 should read “a lever[[,]] pivotable relative to the outer tube”.
Claim 6 line 5 should read “cutting the tensioned cable[[,]] when the tensioned cable”.
Claim 7 line 1 should read “the cable[[-]] former”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 3 recites/recite the limitation "the handle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein: [[the]]a handle comprises a back handle portion[[,]] non-movably fixed to the inner shaft;”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti et al. (US 2008/0195145, hereinafter “Bonutti”).
As to claim 1, Bonutti discloses a tool (Figs. 30-32) capable of use for cutting or crimping a tensioned cable in a medical procedure (¶105), the tool comprising: an inner shaft (358, 208, Figs. 31 and 32, ¶s 97, 105, 106, 109, and 114); an outer tube (330, 338, Fig. 30) within which the inner shaft is positioned (Figs. 30 and 31, ¶103), wherein  
As to claim 2, Bonutti discloses a handle coupled to the inner shaft and the outer shaft (334, Fig. 32), wherein the handle is capable of manually operating to translationally move the outer shaft along the inner shaft in the engagement direction (¶s 105-107, 109, 113 and 114). 
claim 3, Bonutti discloses a handle (334, 360, 202, Fig. 32) comprises a back handle portion (202) non-movably fixed to the inner shaft (Fig. 32); the handle further comprises a front handle portion (334) capable of moving coupled to the outer tube (¶s 105-107, 109, 113 and 114); and manual movement of the front handle portion towards the back handle portion urges the outer shaft to translationally move along the inner shaft in the engagement direction (¶s 105-107, 109, 113 and 114). 
As to claim 4, Bonutti discloses that the cable former comprises: a cable-forming element (352s, interior surfaces of 314 and 316) capable of moving in a direction (generally vertically/perpendicular to axis A-A as shown in Figs. 30 and 31) angled relative to the engagement direction (Figs. 31, ¶114); and a lever (central portion of wedges 354 that extends between the tapered ends 356 and the pin hole 351, 314, 316, ¶s 103 and 105) capable of pivoting relative to the outer tube (Figs. 30 and 31, ¶s 103 and 105) and positioned to engage the outer tube as the outer tube translationally moves along the inner shaft in the engagement direction (Figs. 30 and 31, ¶s 103 and 105); wherein engagement between the outer tube and the lever causes the lever to pivot relative to the outer tube and move the cable-forming element in the direction angled relative to the engagement direction capable of use to cut or crimp the tensioned cable when the tensioned cable passes through the central channel (Figs. 30-32, ¶s 105-107, 109, 113 and 114). 
As to claim 5, Bonutti discloses that the lever comprises an angled surface (356s, 320, 321), which is angled relative to the engagement direction (as defined, Fig. 31); and engagement between the outer tube and the cable-forming element comprises the outer tube sliding along the angled surface (¶s 103, 113, and 114).
claim 6, Bonutti discloses that the cable-forming element comprises a cutting insert (352s), which comprises a through-aperture (opening shown between 352s in Fig. 31) that defines a portion of the central channel (Fig. 31, ¶s 112 and 114); least a portion of the through-aperture of the cutting insert comprises a blade (edges of 352s); and the blade is capable of cutting the tensioned cable (¶114) when the tensioned cable passes through the through-aperture of the cutting insert and when the cutting insert is moved in the direction angled relative to the engagement direction (¶s 112-114).
As to claim 7, Bonutti discloses that the cable former further comprises a mating insert (338), which comprises a through-aperture (Figs. 30 and 31) that defines a portion of the central channel (Figs. 30 and 31); the mating insert further comprises a receptacle (formed by tapered walls of ¶102, Fig. 31), which has a contoured shape (taper of ¶102, Fig. 31); and the cutting insert is interposed between the mating insert and the outer tube (Figs. 30 and 31).
As to claim 8, Bonutti discloses that the mating insert abuts the cutting insert such that the cutting insert is capable of sliding against the mating insert as the cutting insert moves in the direction angled relative to the engagement direction (Fig. 30).
As to claim 9, Bonutti discloses that the direction angled relative to the engagement direction is a direction perpendicular to the engagement direction (as defined, Figs. 30-32).
As to claim 15, Bonutti discloses that the cable former further comprises a base shaft () positioned within the outer tube and concentric with the inner shaft (right hand portion as shown in Fig. 31); the base shaft comprises a proximal end coupled directly 
As to claim 16, Bonutti discloses that the distal end of the base shaft is selectively releasably coupled to the inner shaft (Figs. 30-32, ¶s 105-107, 109, 113 and 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti.
As to claims 17 and 18, Bonutti discloses the invention of claim 16 as well as use to preserve muscles, tendons, ligaments, bones, nerves, and blood vessels (¶121). As to claim 18, Bonutti discloses that the cable former of at least one of the cable forming assemblies cuts the tensioned cable when actuated by the outer tube (¶s 113 and 114); and the cable former of at least one of the plurality of cable forming assemblies crimps the tensioned cable when actuated by the outer tube (¶113). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Bonutti with multiple cable forming assemblies of differing sizes that are selectively interchangeable, since mere duplication of the essential working parts of a device involves only routine skill in the art and a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art.  One would be motivated to do so in order to apply the disclosed methods to preserve muscles, tendons, ligaments, bones, nerves, and blood vessels (Bonutti ¶121), i.e. to provide differently sized components to treat the differently sized anatomy that the device is disclosed for use upon. Further, one would have been motivated to have additional sizes to accommodate variously sized patient anatomies which may require variously sized cables, e.g. repair of a small child’s tibia would require differently sized components than repair of a large adult’s tibia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775